Title: [Diary entry: 1 December 1787]
From: Washington, George
To: 

Saturday first. Mercury at 46 in the Morning—58 at Noon and 57 at Night. Calm and remarkably clear and pleasant all day. A large white frost in the Morning & grd. froze. Went with Colo. Humphreys, Majr. W. & Mr. Lear a fox hunting. Found a fox abt. 9 Oclock & run him hard till near 10 and lost him. Passed through Muddy hole Plantation, & returned through those of Dogue run, Frenchs, & the Ferry, after the Hunt. At the first 3 plows were at Work. The other hands were gathering & husking Corn. At Dogue run, all hands (Plows being stopped) were treading out Oats. At Frenchs—the same. At the Ferry 3 plows were at Wk. in No. 3. The other hands were gathering & measuring Corn.